DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 6, and 10 have been amended. Claims 1-20 have been examined.

Response to Arguments
Applicant's arguments filed 2/28/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments, see sections A, D, E, and F, pp. 7-8 and 10, filed 2/28/2022, with respect to the rejection(s) of claim(s) 1, 6, 10, and 19 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S. Patent Application Publication 2007/0083871 by McKenney.
In section B of the remarks, Applicant essentially argues with respect to claim 2, that cited art of record Nacul teaches the return of execution control to the scheduler, and fails to teach resuming execution of the compiled NN model. However, Nacul ¶ 0104 discloses that the scheduler “pushes the current task's context back to the queue of runnable tasks.” This describes the typical operation of a scheduler which provides multitasking capability to a computer system. In other words, the scheduler enables various tasks to transfer control to each other and resume execution upon completion of respective tasks. If Nacul’s scheduler failed to resume execution of a task, the system would not function correctly. Applicant’s argument is not persuasive.
In section C of the remarks, Applicant essentially argues with respect to claim 3, that cited art of record Nacul teaches the return of execution control to the scheduler, and fails to teach execution of a different compiled model.” However, as noted above, Nacul’s use of a scheduler provides the ability to switch between multiple tasks. As cited in the rejection, Nacul Fig. 2c depicts execution of multiple AEB processes, which applies to a broad but reasonable interpretation of the claimed limitations. Applicant’s argument is not persuasive.
Further arguments in section G of the remarks are dependent upon previous arguments and are not persuasive for the same reasons noted above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, 10-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2006/0112377 by Nacul et al. (“Nacul”) in view of U.S. Patent Application Publication 2007/0083871 by McKenney (“McKenney”), and U.S. Patent Application Publication 2019/0340499 by Burger et al. (“Burger”).

	In regard to claim 1, Nacul discloses:
1. A method comprising: See Nacul, Fig. 4, broadly depicting a method.
running a compiled … [task] on a particular processor, the particular processor having multiple priority queues for executing different processes and the compiled … [task] being assigned to a particular priority queue from the multiple priority queues, wherein the compiled … [task] includes one or more context switch instructions that were previously inserted, by a compiler, into the compiled … [task] … Nacul discloses the use of a compiler for the creation of “AEB” blocks which upon completion call a scheduler which performs a context switch to execute another process based on a priority queue. See Nacul, ¶ 0057, e.g. “Every task in the original code is potentially partitioned into many AEBs 20, generating an AEB graph 22.” See ¶ 0064, e.g. “When a task is created, the context is allocated, the next-aeb field is initialized to the entry AEB 20 of the task, and the task context is pushed onto a queue of existing tasks, called tasks, to be processed by the embedded scheduler.” See ¶ 0071, e.g. “On an interrupt destined for I, a corresponding task is created, having a priority higher than all existing tasks.” ¶ 0072, e.g. “Likewise, when a task creates another, possibly higher priority task, the embedded scheduler must regain and possibly transfer control to the new task in accordance with the priority based scheduling scheme. Additionally, the programmer can also manually specify points in the code where a context switch should happen by calling the yield function of the phantom API.” ¶ 0098, e.g. “Moreover, a queue of running tasks, named tasks, is maintained, according the priorities of each task, by the embedded scheduler, as described below.” ¶ 0104, e.g. “As stated earlier, each AEB 20 returns the execution to the scheduler upon termination. This is accomplished through a jump to the first basic block of the scheduler. … When the AEB 20 completes execution, control is returned to the scheduler, which then pushes the current task's context back to the queue of runnable tasks if the task is not blocked or terminated.”
… based at least in part on a [timing constraints] … of a … [task] from which the compiled … [task] was compiled; See Nacul, ¶ 0088 “The synthesis of code that adheres to specified timing constraints, such as maximum response time of a task, requires an analysis of the application code, and in case of the phantom compiler 10, appropriate partitioning.”
Nacul does not expressly disclose latency parameter included in source code. However, McKenney teaches this.  See McKenney, ¶ 0021, e.g. “set a global variable for the latency requirement, which is the maximum delay within which all tasks assigned to the real-time processor 4a are guaranteed to begin execution.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Nacul’s timing constraints with McKenney’s latency parameter in order to ensure performance requirements as suggested by McKenney.
Nacul does not expressly disclose a neural network (NN) model. However, this is taught by Burger. See Burger, ¶ 0043, e.g. “The normal-precision neural network module 130 can be used to specify, train, and evaluate a neural network model using a tool flow that includes a hardware-agnostic modelling framework 131 (also referred to as a native framework or a machine learning execution engine), a neural network compiler 132, and a neural network runtime environment 133.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Nacul’s compiled tasks with Burger’s neural network model in order to utilize low power devices for Artificial Intelligence and Machine Learning applications as suggested by Burger (see ¶ 0025).
determining that a particular context switch instruction, in the running compiled NN model, has been executed by the particular processor; See Nacul, ¶ 0104, e.g. “As stated earlier, each AEB 20 returns the execution to the scheduler upon termination. This is accomplished through a jump to the first basic block of the scheduler. … When the AEB 20 completes execution, control is returned to the scheduler, which then pushes the current task's context back to the queue of runnable tasks if the task is not blocked or terminated.”
determining that a different process is waiting to be executed, the different process being assigned to a different priority queue of the particular processor and the different process being a higher priority process than the running compiled NN model; and See Nacul, ¶ 0066-0067, e.g. “The embedded scheduler is responsible for selecting and executing the next task, by activating the corresponding AEB 20 of the task to be executed. … The scheduling algorithm in phantom 10 is a priority based scheme.”
in response to executing the particular context switch instruction, performing a context switch to the different process assigned to the different priority queue of the particular processor when the different process is waiting to be executed. See Nacul, ¶ 0104, e.g. “As stated earlier, each AEB 20 returns the execution to the scheduler upon termination. This is accomplished through a jump to the first basic block of the scheduler. … When the AEB 20 completes execution, control is returned to the scheduler, which then pushes the current task's context back to the queue of runnable tasks if the task is not blocked or terminated.”

	In regard to claim 2, Nacul discloses:
2. The method of claim 1, further comprising: running the different process assigned to the different priority queue; determining that the different process has completed execution; and in response to determining that the different process has completed, resuming execution of the compiled NN model. ¶ 0104, e.g. “As stated earlier, each AEB 20 returns the execution to the scheduler upon termination. This is accomplished through a jump to the first basic block of the scheduler. … When the AEB 20 completes execution, control is returned to the scheduler, which then pushes the current task's context back to the queue of runnable tasks if the task is not blocked or terminated.”

	In regard to claim 3, Nacul discloses:
3. The method of claim 2, wherein the different process corresponds to a different compiled model than the compiled NN model. See Nacul, Fig. 2c, depicting multiple “AEB” processes. Also see ¶ 0056, e.g. “In order to support multitasking, there is a need for efficient sharing of the processor among multiple tasks.”

	In regard to claim 4, Nacul discloses:
4. The method of claim 2, further comprising: determining that the compiled NN model has completed execution; determining that a second different process assigned to a second different priority queue of the particular processor is a lower priority process; and running the second different process. ¶ 0070, e.g. “Right before any synchronization, an AEB 20 will set the task's next-aeb to the successor AEB 20 according to the AEB graph 22. If the task is not blocked at the synchronization 38, it will continue and the next-aeb will be executed next.”

	In regard to claim 5, Nacul discloses:
5. The method of claim 4, wherein the second different process comprises a different NN compiled model than the compiled NN model. See Nacul, Fig. 2c, depicting multiple “AEB” processes. Also see ¶ 0056, e.g. “In order to support multitasking, there is a need for efficient sharing of the processor among multiple tasks.”

	In regard to claim 6, Nacul discloses:
6. The method of claim 1, wherein the latency parameter indicates a period of latency in which a particular operation can be delayed before continuing to execute. See Nacul, ¶ 0088 “The synthesis of code that adheres to specified timing constraints, such as maximum response time of a task, requires an analysis of the application code, and in case of the phantom compiler 10, appropriate partitioning.” Also see McKenney, ¶ 0021, as cited above.

	In regard to claim 7, Nacul and Burger also teach:
7. The method of claim 1, wherein the particular processor is a neural processor. See Burger, Fig. 1, element 180 and Fig. 11, element 1115, and ¶ 0108 e.g. “With reference to FIG. 11, the computing environment 1100 includes at least one processing unit 1110, an optional neural network accelerator 1115.”

	In regard to claim 8, Nacul and Burger also teach:
8. The method of claim 7, wherein the compiled NN model was compiled by a compiler running locally on an electronic device including the neural processor. See Burger, Fig. 1 and ¶ 0043, e.g. “a neural network compiler 132, and a neural network runtime environment 133.” Also see ¶ 0047 and 0049.

	In regard to claim 10, Nacul discloses:
10. A system comprising; a processor; See Nacul, ¶ 0055, e.g. “processor.” a memory device containing instructions, which when executed by the processor cause the processor to: See Nacul, ¶ 0013, e.g. “a set of program instructions is loaded in memory.” Also see ¶ 0056 and 0098, e.g. “memory.”
	All further limitations of claim 10 have been addressed in the above rejection of claim 1.

	In regard to claims 11-17, parent claim 10 is addressed above. All further limitations have been addressed in the above rejections of claims 2-8, respectively.

	In regard to claim 19, Nacul discloses:
19. A non-transitory computer-readable medium comprising instructions, which when executed by a computing device, cause the computing device to perform operations comprising: See Nacul, ¶ 0013, e.g. “a set of program instructions is loaded in memory.” Also see ¶ 0056 and 0098, e.g. “memory.”
All further limitations of claim 19 have been addressed in the above rejection of claim 1.

	In regard to claim 20, parent claim 18 is addressed above. All further limitations have been addressed in the above rejection of claim 2.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nacul in view of McKenney and Burger as applied above, and further in view of U.S. Patent Application Publication 2014/0143194 by Yoon (“Yoon”).

	In regard to claim 9, Nacul and Burger also teach:
9. The method of claim 8, wherein the compiled NN model was loaded from a cache provided by the electronic device, See Burger, Fig. 11, element 1120 along with ¶ 0108, e.g. “cache.” 
Nacul and Burger do not expressly disclose: the cache storing different compiled NN models. However, this is taught by Yoon. See Yoon, ¶ 0268, e.g. “an operator may wish to use a certain neuron model in a given neural processing unit and select this model from a list of available neuron models.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Burger’s NN cache/storage with Yoon’s model selection in order to allow an operator to use a certain neural model as suggested by Yoon.

	In regard to claim 18, parent claim 17 is addressed above. All further limitations have been addressed in the above rejection of claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication 2005/0149937 by Pilkington. See ¶ 0095, e.g. “When an event causing latency is detected, a context switch is triggered, and instructions from another thread are provided to the first stage 406a.”
U.S. Patent Application Publication 2013/0332711 by Leidel. See ¶ 0016-0017 and 0092, e.g. “initiated. For example, one or more bit of the instruction payload may be designated as a context switch bit (CTX) for expressly controlling context switching. In operation, when set to a predetermined value, the context switch bit informs the hardware scheduling mechanisms that the respective thread cache unit is preparing to embark on a long latency event.”
U.S. Patent Application Publication 2008/0114937 by Reid et al. teaches context switch “instructions” See ¶ 0386, e.g. “explicit context switch points.”
U.S. Patent Application Publication 2019/0114548 by Wu et al. teaches consideration of system latency. See Wu, ¶ 0040, e.g. “The dataflow channels can be properly sized to minimize the overall system latency.”

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Rutten whose telephone number is (571)272-3703. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on (571)272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D. Rutten/Primary Examiner, Art Unit 2121